On its former appearance here (257 Mich. 610) this cause was remanded with direction to enter judgment in a certain amount. The order of this court made April 4, 1932, is:
"That the judgment of said circuit court for the county of Muskegon be and the same is hereby reversed *Page 159 
and vacated, and that the defendant do recover of the plaintiffs, his costs, to be taxed, and have execution therefor, and that the cause be remanded to the court below with directions to enter a judgment in favor of plaintiffs in the sum of $9,260.49."
The judgment entered September 20, 1932, in the circuit court is for the sum of $10,017.36, the trial court having added interest from April 30, 1931, on the amount of judgment as determined in this court. Defendant has appealed.
Damages were assessed by this court on April 4, 1932. In entering judgment pursuant to the direction, this being an action in contract, interest from the date of our assessment of damages to date of entry of judgment might properly have been included. 2 Comp. Laws 1929, § 9238. But to attempt to increase our assessment of damages by adding interest for a period prior to such assessment is an attempt by the trial court to amend our order, which may not be done.
Reversed, with costs to appellant, and remanded for judgment not inconsistent herewith.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 160